Name: 2001/556/EC: Commission Decision of 11 July 2001 drawing up provisional lists of third country establishments from which Member States authorise imports of gelatine intended for human consumption (Text with EEA relevance) (notified under document number C(2001) 1788)
 Type: Decision
 Subject Matter: tariff policy;  health;  trade;  foodstuff
 Date Published: 2001-07-25

 Important legal notice|32001D05562001/556/EC: Commission Decision of 11 July 2001 drawing up provisional lists of third country establishments from which Member States authorise imports of gelatine intended for human consumption (Text with EEA relevance) (notified under document number C(2001) 1788) Official Journal L 200 , 25/07/2001 P. 0023 - 0027Commission Decisionof 11 July 2001drawing up provisional lists of third country establishments from which Member States authorise imports of gelatine intended for human consumption(notified under document number C(2001) 1788)(Text with EEA relevance)(2001/556/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Council Decision 98/603/EC(2), and in particular Article 2(1) thereof,Whereas:(1) Part XIII of the Annex to Commission Decision 94/278/EC(3), as last amended by Decision 98/597/EC(4), draws up a list of third countries from which the Member States authorise imports of gelatine intended for human consumption.(2) Chapter 4 of Annex II to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and pubic health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(5), as last amended by Decision 1999/724/EC(6), lays down the health conditions applicable to putting on the market and for imports of gelatine intended for human consumption. Furthermore, Commission Decision 2000/20/EC(7) establishes health certificates for the importation of gelatine from third countries.(3) The Commission has received lists of establishments from certain third countries listed in Part XIII of the Annex to Decision 94/278/EC. The competent authorities of these third countries have provided the Commission with guarantees that their establishments fully meet the relevant Community health requirements.(4) In order to allow the time necessary to carry out Community inspections in third countries to verify the validity of the above guarantees provided by the competent authorities of the third countries concerned and to avoid disruption in trade from third countries, provisional lists of establishments producing gelatine for human consumption should thus be drawn up in accordance with the procedure laid down in Decision 95/408/EEC.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Member States shall authorise imports of gelatine intended for human consumption from the establishments listed in the Annex.Article 2This Decision shall apply from 1 September 2001.Article 3This Decision is addressed to the Member States.Done at Brussels, 11 July 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 120, 11.5.1994, p. 44.(4) OJ L 286, 23.10.1998, p. 59.(5) OJ L 62, 15.3.1993, p. 49.(6) OJ L 290, 12.11.1999, p. 32.(7) OJ L 6, 11.1.2000, p. 60.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGALISTA DE LOS ESTABLECIMIENTOS/LISTE OVER GODKENDTE GRÃ NSEKONTROLSTEDER/VERZEICHNIS DER BETRIEBE/Ã ÃÃ Ã Ã Ã Ã £ Ã ¤Ã ©Ã  Ã Ã Ã Ã Ã ¤Ã Ã £Ã ¤Ã Ã £Ã Ã ©Ã /LIST OF ESTABLISHMENTS/LISTE DES Ã TABLISSEMENTS/ELENCO DEGLI STABILIMENTI/LIJST VAN BEDRIJVEN/LISTA DOS ESTABELECIMENTOS/LUETTELO LAITOKSISTA/FÃ RTECKNING Ã VER ANLÃ GGNINGARProducto: gelatina destinada al consumo humano/Produkt: gelatine til konsum/Erzeugnis: zum Verzehr bestimmte Gelatine/Ã Ã Ã ¿Ã Ã Ã ½: Ã ¶Ã µÃ »Ã ±Ã Ã ¯Ã ½Ã · Ã ¼Ã µ ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã  Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã ½Ã ¬Ã »Ã Ã Ã · Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ¬Ã ½Ã ¸Ã Ã ÃÃ ¿/Product: gelatine intended for human consumption/Produit: gÃ ©latine destinÃ ©e Ã la consommation humaine/Prodotto: gelatine destinate al consumo umano/Product: voor menselijke consumptie bestemde gelatine/Produto: gelatina destinada ao consumo humano/Tuote: ihmisravinnoksi tarkoitettu gelatiini/Varuslag: gelatin avsett som livsmedel>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>